DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 11/01/22 is acknowledged and has been entered.

Withdrawn Rejections
All rejections of claims not reiterated herein have been withdrawn.  Claims 1, 2, 9-11 and 13-18 have been amended.  Claims 8 and 12 have been cancelled.  Accordingly, claims 1-7, 9-11 and 13-18 are pending and under examination.

Claims Rejoined
           Claims 13 and 15 directed to the species of sampling time have been rejoined with claims 1-7, 9-11, 14 and 16-18   Claims 13 and 15 were previously withdrawn from consideration as a result of a species requirement in the restriction requirement, mailed 12/22/21 these claims are hereby rejoined and fully examined for patentability.  Thus, the restriction requirement as set forth in the Office action mailed on 12/22/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 is objected to because of the use of acronyms: i.e. PE, FD and SGA.  The terms should be defined in their first instance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 16 is vague and indefinite in reciting “assaying a maternal plasma sample derived from the subject sample for the concentration of PlGF and at least one of sVEFGR-1 or sENG”, claim 1 specifically requires assaying the sample for the concentration of PLGF and sVEGFR-1 and assessing a ratio of PLGF/sVEGFR-1 and therefore it is confusing if the applicant intends to change the method of claim one which specifically requires PlGF and sVEGFR-1 to another assay which only requires PlGF and combination with another of the recited markers or if the applicant intends something else.  Please clarify.  See also deficiency found in claim 17.
           Claim 18 is confusing because claim 1 already requires a ratio of PlGF/sVEGFR-1 of  <0.12 then claim 18 later recites a ratio of PlGF/sEng of <0.3.  This causes confusion as to if the applicant is trying to have the PlGF/sEng ratio replace the PlGF/sVEGFR-1 ratio of claim 1 or if the applicant intends claim 1 further comprises this ratio.  Please clarify.            

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

NOTE:  It is noted that the instant application is a divisional of 15/129,771.  However, the instant claims have been substantially amended throughout prosecution and are significantly different than the original claims submitted 09/27/16 in parent application 15/129,771.  Therefore, for the reasons stated above the currently recited claims have been rejected under double patenting.
Claims 1-7, 9-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,281,475. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and US 10,281,475 are drawn to methods of identifying a presence or risk of an angiogenic and anti-angiogenic imbalance based on a comparison of determined MoM ratio to a threshold wherein a sample is analytes for the concentrations of PLFG and sVERFR-1 and a ratio is established between the measured concentrations and a water-soluble statin is administered to the subject and one of ordinary skill in the art would recognize that the claims in 10,281,475 would encompass the currently recited amended claims.

Allowable Subject Matter
Claims 1-7, 9-11 and 13-18 would be allowable if the 112(b) rejections and the double patenting rejection were overcome.  The closest prior art of record is considered to be Costantine et al (Obstet Gynecol, 2013 February; 121, pages 1-7) (submitted in the IDS filed 04/17/19). Costantine et al discloses the administration of pravastatin (water-soluble statin) to pregnant women to reverse the pregnancy-specific angiogenic imbalance associated with preeclampsia (e.g. abstract, page 5 conclusion).   However, Costantine et al does not teach not suggest a ratio of PIGF/sVEGFR-1 to identify a subject as having or at risk of an angiogenic and anti-angiogenic imbalance and comparing this specific ratio to a threshold and treating the subject based on this comparison as currently recited.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678